Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment, filed 11/14/2019, has been entered. Claims 1-11 and 13-20 remain pending.


Drawings
The drawings of Fig. 1 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following information mentioned in the description: resource blocks RB on [0058], resource elements RE on [0059] and their indices, as described on [0071]. 
The drawings of Fig. 2 are objected to, because the numbers under the dark shadowing are unreadable.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9 and 18 are objected to because of the following informalities: abbreviation MAP should be explained in the claims limitations.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
Claims 2 and 4 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claims 2 and 4 limitations are directed to the radio nodes, each comprising a single element: processing circuitry. Adding a second element, like transceiver or antenna, would create the radio nodes/devices with a simple structure and resolve the problem.
Claims 3, 4, 9 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
one subset of a plurality of subsets of a set of radio resources, the transmission configuration further indicating a transmission parametrisation for the signaling, the transmission parametrisation being one of a set of transmission parametrisations, wherein at least two of the transmission parametrisations are non-orthogonal to each other” are unclear, because it is not understood if the two parametrisations are directed to the same subset of the radio resources or they are directed to another subset of the radio resources. These two different interpretations of the claims would result in different and unrelated methods/devices, as the first requires using the two parameters in the same subset, which are non-orthogonal to each other, and the second requires using the same parameter in different subsets in a way that the parameter stays non-orthogonal in both subsets.
Claims 9 and 18 limitations, directed to “MAP receiver” are unclear, because it is not understood what “MAP” means, as it was not described in the specification and it is unclear if the “MAP receiver” is used on the network node/eNB, on the terminal or on both devices.
Claims 14-20 are rejected, as the claims depending on claim 3.






Claim Rejections - 35 USC § 102
Claims 1, 2, 5-7 and 10 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Kwon (US 10,390,292).
Regarding claims 1 and 2, Kwon teaches a method of operating a radio node in a radio access network and the node (radio access network comprising UE and eNB nodes with a processor, as shown on Fig 1 and 2, described on 2:20-28 and 5:39-49), comprising:
communicating based on a configuration, the configuration associating each signaling of a group of signalings with a subset of radio resources, each subset being a subset of a set of radio resources (communication uses configuration, which assigns the eNB resources to the NOMA regions/subsets, which are the part/subset of the QOMA resources, combining both NOMA and OMA resources of the eNB, as described on 7:16-8:10, wherein the NOMA resources are used for the signaling, as described on 7:30-35);
wherein a signaling associated to a subset of radio resources is associated to transmission that is non-orthogonal to transmission of other signaling associated to the same subset (the resources assigned to the NOMA regions/subsets are associated with the NOMA transmissions, which are non-orthogonal to each other, as described on 6:57-7:7).
Regarding claim 5 limitations, Kwon teaches OMA resources, which are assigned to different regions/subsets, which are orthogonal to each other, as described on 7:16-8:40.
Regarding claims 6 and 10 limitations, Kwon teaches configuring NOMA regions in time and frequency domain, as described on 7:60-65, using resource blocks (RB) comprising plural resource elements (RE), as described on 7:41-47.
Regarding claim 7 limitations, Kwon teaches spreading the corresponding signaling codes, for example power, over the NOMA regions, as described on 7:2-15,  and the NOMA regions using plural resource elements (RE), as described on 7:41-47.



Claim Rejections - 35 USC § 103
Claims 3, 4, 8, 14-17 and 19 are rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Kwon as applied to claims 1 and 2 above, and further in view of Ren (US 10,411,842).
Regarding claims 3 and 4, Kwon substantially teaches the method and the device using a configuration of the non-orthogonal subset of resources, as described on 7:16-8:10. See the rejections above for details.
Kwon does not teach the configuration using a transmission parametrisation, the transmission parametrisation being one of a set of transmission parametrisations, wherein at least two of the transmission parametrisations are non-orthogonal to each other.
Ren teaches a method and a device to implement the non-orthogonal multiple access technology, as described on 1:20-47, particularly between the UEs and the network side device/base station, as shown on Fig. 1 and using the signaling transmission parameters, which are non-orthogonal to each other, as described on 9:15-10:33. 
A combination of Kwon teaching and Ren teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to 
Regarding claim 14 limitations, Kwon teaches OMA resources, which are assigned to different regions/subsets, which are orthogonal to each other, as described on 7:16-8:40.
Regarding claims 15 and 19 limitations, Kwon teaches configuring NOMA regions in time and frequency domain, as described on 7:60-65, using resource blocks (RB) comprising plural resource elements (RE), as described on 7:41-47.
Regarding claim 16 limitations, Kwon teaches spreading the corresponding signaling codes, for example power, over the NOMA regions, as described on 7:2-15,  and the NOMA regions using plural resource elements (RE), as described on 7:41-47.
Regarding claims 8 and 17 limitations, Ren teaches using vectors distributing parameters among the non-orthogonal subsets, as described on 10:22-44,

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Ren as applied to claims 1 and 3 above, and further in view of Kuchi (US 10,448,407).
Kwon in view of Ren substantially teaches the method using a configuration of the non-orthogonal subset of resources and transmission parametrization, as described above.
Kwon in view of Ren does not teach using a MAP receiver.
Kuchi teaches communication between the UE and the Base station, as described on 1:25-45, and using MAP receiver to enhance the receiving operation, as described on 12:35-40.
A combination of Kwon in view of Ren teaching and Kuchi teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the receiving function of the method of  Kwon in view of Ren by adding the MAP receiver.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Ren as applied to claims 1 and 3 above, and further in view of Soriaga (US 10,051,634).
Kwon in view of Ren substantially teaches the method using a configuration of the non-orthogonal subset of resources and the transmission parametrization, as described above, and particularly their usage in 5G environment, as described on 1:49-55 of Kwon.
Kwon in view of Ren does not teach using numerology with corresponding symbols time lengths.
Soriaga teaches a non-orthogonal wireless communication system, as described on 1:54-67, the system where the users and the base station are adapted to operate with different numerologies, as shown on Fig. 4, comprising symbols of different lengths for all communications of the users, as described on 5:27-67.
A combination of Kwon in view of Ren teaching and Soriaga teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the method operation in the 5G environment. 
 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DMITRY LEVITAN
Primary Examiner
Art Unit 2461